Order entered October / ~ , 2012




                                               In The
                                     QCourt of ~peal~
                            jfiftb 1JBigtrid of 1Eexag at 1Sallag
                                        No. 05-12-00173-CR
                                        No. 05-12-00174-CR

                            MAIDR ABDALRAZZAAQEL, Appellant

                                                 v.
                                THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court
                                     Dallas County, Texas
                       Trial Court Cause Nos. Fll-00580-H, Fll-00581-H

                                             ORDER
          On September 21, 2012, this Court ordered appellant to file his brief by October 8, 2012.

We warned that because the brief is already three months overdue, no further extensions would

be granted. We further warned appointed counsel Jeff Buchwald that if he did not file the brief

by the date specified, we would order him removed as counsel and order the trial court to appoint

new counsel to represent appellant.       Nevertheless, to date, Mr. Buchwald has neither filed

appellant's brief nor communicated with the Court regarding the status of the· appeals.

Accordingly, this Court ORDERS Jeff Buchwald removed as appellant's appointed attorney of

record.
       We ORDER the trial court to appoint new counsel to represent appellant in these appeals

and to transmit, within FIFfEEN DAYS of the date of this order, supplemental records

containing the order appointing new counsel.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Robert Burns, Presiding Judge, Criminal District Court; Jeff Buchwald; and Michael

Casillas, Dallas County District Attorney's Office.

       We ABATE the appeals to allow the trial court to comply with this order. The appeals

shall be reinstated fifteen days from the date of this order or when the order appointing new

counsel is received.




                                                      DAVID L. BRIDGES
                                                      JUSTICE